THE GARDENS AT BONAVENTURE 11 WEST CONDOMINIUT ASSOCIATION, INC., THE GARDENS AT BONAVENTURE 11 EAST CONDOMINIUM ASSOCIATION, INC., THE GARDENS AT BONAVENTURE 14 EAST CONDOMINIUM ASSOCIATION, INC., and RACQUET CLUB VILLAGE APARTMENTS AT BONAVENTURE 1 WEST CONDOMINIUM ASSOCIATION, INC., Appellants,
v.
TAVOR HOLDINGS, LLC, as successor in interest to GOLF TRUST OF America, llp, Appellee.
No. 4D09-675.
District Court of Appeal of Florida, Fourth District.
July 21, 2010.
Beth G. Lindie of Esler & Lindie, P.A., Fort Lauderdale, for appellants.
William R. Clayton, Alaine S. Greenberg and Jerold I. Budney of Greenberg Traurig, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
STEVENSON, TAYLOR and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.